SECURITIES AND EXCHANGE COMMISSION Washington, D.C.21549 Schedule 13D Under the Securities Exchange Act of 1934 (Amendment No. )* SMSA Gainesville Acquisition Corp. (Name of Issuer) Common Stock, $.001 par value per share (Title of Class of Securities) 78458A 100 (CUSIP Number) Paul Interrante 5956 Sherry Lane, Suite 1000 Dallas, Texas 75225 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 4, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. NOTE:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 13D Page2 of 4 1 name of reporting person i.r.s. identification no. of above person (entities only) Paul Interrante 2 check the appropriate box if a member of a group* (A) x (B) o 3 sec use only 4 source of funds* WC 5 check if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e) o 6 citizenship or place of organization number of shares beneficially owned by each reporting person with 7 sole voting power 9,500,000 shares 8 shared voting power 9 sole dispositive power 9,500,000 shares 10 shared dispositive power 11 aggregate amount beneficially owned by each reporting person 9,500,000 shares 12 check box if the aggregate amount in row (11) excludes certain shares* o 13 percent of class represented by amount in row (11) 95% 14 type of reporting person* PN 13D Page3 of 4 ITEM 1.SECURITY AND ISSUER. This statement relates to shares of Common Stock, $.001 par value per share (the “Stock”), of SMSA Gainesville Acquisition Corp., a Nevada corporation (the “Issuer”). The principal executive offices of the Issuer are located at 5956 Sherry Lane, Suite 1000, Dallas, Texas 75225. ITEM 2. IDENTITY AND BACKGROUND. Pursuant to Rule 13d-1(a) of Regulation 13D-G of the General Rules and Regulations under the Securities Exchange Act of 1934, as amended (the “Act”), this Schedule 13D Statement is hereby filed by Mr. Interrante (the “Reporting Person). During the last five years, none of the Reporting Persons (i) has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) was a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. Mr. Interrante used personal funds to acquire the newly issued securities of the Issuer pursuant to the terms of that certain Stock Purchase Agreement, dated August 4, 2010 by and between the Issuer and the Reporting Person (the “Purchase Agreement”). ITEM 4. PURPOSE OF TRANSACTION. This filing is being made as a result of the effectiveness change in control effected upon the closing of the transaction detailed in the Purchase Agreement. ITEM 5. INTEREST IN SECURITIES OF THE ISSUER. Pursuant to Rule 13d-3(a), at the close of business on August 4, 2010, Mr. Interrante may be deemed to be the beneficial owner of 9,500,000 shares of the Stock, which constitutes approximately 95% of the Outstanding Shares. Transactions effected in the last 60 days: Not Applicable 13D Page4 of 4 ITEM 6. CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER. To the best knowledge of the Reporting Person, there are no contracts, arrangements, understandings or relationships (legal or otherwise) between the Reporting Person and any other person with respect to any securities of the Issuer, including but not limited to, transfer or voting of any of the securities of the Issuer, finders fees, joint ventures, loan or option arrangements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies, or a pledge or contingency, the occurrence of which would give another person voting power over shares of the Stock. After reasonable inquiry and to the best of the knowledge and belief of the undersigned, the undersigned certify that the information set forth in this statement is true, complete and correct. ITEM 7.MATERIALS TO BE FILED AS EXHIBITS. The following shall be filed as exhibits: the Stock Purchase Agreement by and between the Issuer and the Reporting Person. DATED:August 4, 2010 By: /s/ Paul Interrante Paul Interrante
